DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 remain in the application.

In light of the amendment filed 7/14/21, the 35 USC 112 rejections have been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Claims 1,2,4 and 10 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakata et al. (4,277,543).
Nakata et al. (4,277,543) teaches an anode for solid electrolytic capacitor and method of making the same.  A tantalum powder is coating with a layer including V, Mo or Pd (abstract and col. 2, lines 1-5).  Nakata et al. (4,277,543) teaches a homogeneous coating layer (col. 2, line 15).  Nakata et al. (4,277,543) teaches putting tantalum powder is a vessel (claimed receptacle) and stirring or rotating (claimed agitating) the powder during coating (col. 2, lines 25-35).
Nakata et al. (4,277,543) fails to teach the sputtering being performed in a chamber.  
While Nakata et al. (4,277,543) fails to specifically teach a sputtering chamber, the Examiner takes the position that sputtering process are well known to be performed in a chamber as a vacuum is applied along with a sputtering target and these are known to be utilized in a chamber.
OR
Maruko et al. (2018/0223414) teaches a sputtering barrel (claimed chamber) for coating powders by sputtering process Maruko et al. (2018/0223414) further details that the barrel (abstract and Fig. 1 barrel (3) can be placed in another chamber for the process [0083].  Maruko et al. (2018/0223414) teaches generating a plasma and this would meet the claimed energetic particles.

Regarding claim 4, Nakata et al. (4,277,543) teaches stirring the powder but fails to teach vibrational via defined strokes.  While the examiner acknowledges Nakata et al. (4,277,543) is silent with respect to the vibration via defined strokes, the Examiner takes the position that “stirring with a comb or fork” would be performed in “defined strokes” as sees no patentable difference between the two method of “movement”.   Furthermore, the Examiner has taken the position that the type of “movement” stirring vs vibration is a matter of design choice and would produce similar success (both produce homogeneous coating of particles) absent a showing of criticality thereof.  No such showing has been provided or supplied to support a difference between the two.  Applicant has merely argued they are different but has not met the burden of showing they would are not similar (both using strokes) and also not produce similar results. The amount of claimed strokes per minute would be a matter of design choice absent a showing of criticality directly related to the number of strokes and the end product.
Regarding claim 10, the sputtering process is performed with the introduction of argon gas (col. 2, line 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 7,8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (4,277,543) in combination with Chen et al. (5,567,512).
Features detailed above concerning the teachings of Nakata et al. (4,277,543) are incorporated here.
Nakata et al. (4,277,543) fails to teach the claimed vacuum pressure of the sputtering chamber.
 Chen et al. (5,567,512) teaches a sputtering process whereby a vacuum is applied to the sputtering chamber to place the pressure between 10-2 and 10-2 mBarr by use of a vacuum pump (col. 3, lines 50-53).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nakata et al. (4,277,543) process to perform the sputtering in a vacuum at a pressure of 10-3 to 10-2 mBarr as evidenced by Chen et al. (5,567,512) with the expectation of achieving similar success.
Regarding claims 8 and 18, the prior art is silent with respect to the claimed temperature at which the sputtering process takes place.  The Examiner takes the position that the temperature of a coating process is a known parameter that can be optimized by one skilled in the art depending upon the materials utilized as well as the desired end product produced.  Hence, this is deemed as an obvious modification of the prior art absent a showing of criticality thereof.

Claims 3,5,6,8,11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (4,277,543) in combination with Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell”.
Features detailed above concerning the teachings of Nakata et al. (4,277,543) are incorporated here.
Nakata et al. (4,277,543) fails to teach the claimed sulfur particle and coating thereon for lithium sulfur cell as well as particle size and coating thickness.
 Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” teaches carbon coated sulfur powders whereby the sulfur powder is between 10-25 microns and the carbon coating thickness is 175-250 Angstroms or 17.5 to 25 nanometers (abstract and pp. 549).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nakata et al. (4,277,543) process utilize sulfur powders of the claimed micron size having the claimed coating thickness as evidenced by Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” with the expectation of achieving similar success.
Regarding claim 5, while the prior art is silent with respect to the particle to be matrix composite structure,  the Examiner takes the position that this would have been within the skill of one practicing in the art and also a matter of design choice depending upon the desired end product produced absent a showing of criticality thereof.  

Regarding claim 12, Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” teaches carbon coating.
Regarding claims 3,6,13 and 16, Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” teaches carbon coated sulfur powders whereby the sulfur powder is between 10-25 microns and the carbon coating thickness is 175-250 Angstroms or 17.5 to 25 nanometers (abstract and pp. 549)
Regarding claim 14, Nakata et al. (4,277,543) teaches stirring the powder but fails to teach vibrational via defined strokes.  While the examiner acknowledges Nakata et al. (4,277,543) is silent with respect to the vibration via defined strokes, the Examiner takes the position that “stirring with a comb or fork” would be performed in “defined strokes” as sees no patentable difference between the two method of “movement”.   Furthermore, the Examiner has taken the position that the type of “movement” stirring vs vibration is a matter of design choice and would produce similar success (both produce homogeneous coating of particles) absent a showing of criticality thereof.  No such showing has been provided or supplied to support a difference between the two.  Applicant has merely argued they are different but has not met the burden of showing they would are not similar (both using strokes) and also not produce similar results.  The amount of claimed strokes per minute would be a matter of design choice absent a showing of criticality directly related to the number of strokes and the end product.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (4,277,543) in combination with Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” further in combination with Chen et al. (5,567,512).
Features detailed above concerning the teachings of Nakata et al. (4,277,543) in combination with Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” are incorporated here.
Nakata et al. (4,277,543) in combination with Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” fails to teach the claimed vacuum pressure of the sputtering chamber.
 Chen et al. (5,567,512) teaches a sputtering process whereby a vacuum is applied to the sputtering chamber to place the pressure between 10-2 and 10-2 mBarr by use of a vacuum pump (col. 3, lines 50-53).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nakata et al. (4,277,543) in combination with Choi et al “Effects of carbon coating on the electrochemical properties of sulfur cathode for lithium sulfur cell” process to perform the sputtering in a vacuum at a pressure of 10-3 to 10-2 mBarr as evidenced by Chen et al. (5,567,512) with the expectation of achieving similar success.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (4,277,543) in combination with Maruko et al. (2018/0223414).
Features detailed above concerning the teachings of Nakata et al. (4,277,543) are incorporated here.
Nakata et al. (4,277,543) fails to teach the claimed electric motor to impart the agitation of the particles during sputter coating process.
Maruko et al. (2018/0223414) teaches a sputtering process whereby a barrel is utilized to sputter coat powders and the barrel is rotated by a drive motor (5) [0049].  
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nakata et al. (4,277,543) process to perform the sputtering using a drive motor to produce the agitation of the particles as evidenced by Maruko et al. (2018/0223414) with the expectation of achieving similar success.
Prior Art
Choi et al. (2015/0147680) and Abe et al. (2007/0213212) teach known to rotate or agitate particles to be coated by sputtering process.

Response to Amendment
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive.


The Examiner agrees in part.  While the Examiner acknowledges that the means for “movement” are different, the Examiner has taken the position that stirring with a comb or form is performed using strokes and therefore meets the claimed limitation.  Agitation by vibration with strokes is met by the stirring with the comb as this is performed in strokes which would result in vibration and agitation of the particles and hence is similar and would produce similar results which is supported by both forming homogenous coatings on the particles.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715